                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                     CIVIL CASE NO. 3:21-cv-00340-MR


MARY HAGGINS,               )
                            )
              Plaintiff,    )
                            )
                            )
     vs.                    )                        ORDER
                            )
                            )
JUDGE MULLEN C. GRAHAM, )
TIM UNDERWOOD, KELVIN       )
PARSLEY, and DENNIS PHILIP, )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on review of the Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and the Plaintiff’s

Application to Proceed in District Court without Prepaying Fees or Costs

[Doc. 2].

I.    STANDARD OF REVIEW

      Because the Plaintiff, who is proceeding pro se, seeks to proceed in

forma pauperis, the Court must examine the pleadings to determine whether

this Court has jurisdiction and to ensure that the action is not frivolous or

malicious and states a claim upon which relief can be granted. See 28

U.S.C. § 1915(e)(2)(B)(i) and (ii); see also Michau v. Charleston County,


        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 1 of 11
S.C., 434 F.3d 725, 728 (4th Cir. 2006) (noting that § 1915(e) “governs IFP

filings in addition to complaints filed by prisoners”). A complaint is deemed

frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). The Fourth Circuit has offered the

following guidance to a court tasked with determining whether a complaint is

frivolous under § 1915(e):

            The district court need not look beyond the
            complaint’s allegations in making such a
            determination. It must, however, hold the pro se
            complaint to less stringent standards than pleadings
            drafted by attorneys and must read the complaint
            liberally. Trial courts, however, are granted broad
            discretion in determining whether a suit is frivolous or
            malicious.

White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989). While the complaint

must be construed liberally, the Court may “pierce the veil of the complaint's

factual allegations and dismiss those claims whose factual contentions are

clearly baseless,” including such claims that describe “fantastic or delusional

scenarios.” Neitzke, 490 U.S. at 327, 328.

      Rule 8 of the Federal Rules of Civil Procedure provides that “[a]

pleading states a claim for relief must contain (1) a short and plain statement

of the grounds for the court's jurisdiction ... [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

                                       2



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 2 of 11
Civ. P. 8(a)(1), (2). A complaint fails to state a claim where it offers merely

“labels and conclusions,” “a formulaic recitation of the elements of a cause

of action,” or “naked assertion[s]” devoid of “further factual enhancement.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 557 (2007) (internal quotation marks omitted)).

II.   BACKGROUND

      The Plaintiff’s history of filing actions in this Court began in 2009, when

she brought an employment discrimination claim against her former

employer, Carolinas Medical Center-Mercy (identified in the Complaint as

“Mercy Hospital”). See Haggins v. Mercy Hospital, No. 3:09-cv-00078-GCM.

The Honorable Graham C. Mullen, United States District Judge, presided

over that case. In March 2010, Judge Mullen granted summary judgment in

favor of the Defendants in that action, and the case was dismissed. See id.,

Doc. 35. The Plaintiff did not appeal.

      In 2012, the Plaintiff filed an action in Mecklenburg County Superior

Court, suing Carolinas Medical Center and attorneys Dennis Phillips and

Michael Tarwater. See Haggins v. Carolinas Medical Center et al., 3:12-cv-

590-MOC-DSC. The Defendants removed the action to this Court, and the

Honorable Max O. Cogburn, United States District Judge, was assigned to

the case. See id., Doc. 1. In November 2012, Judge Cogburn dismissed
                                         3



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 3 of 11
the action on res judicata grounds, noting that the claims and parties were

substantively identical to those involved in Civil Case No. 3:09-cv-00078-

GCM. See Civil Case No. 3:12-cv-590-MOC-DSC, Doc. 9.

      Undeterred, the Plaintiff filed another state court action in 2013,

bringing claims against Dennis Phillips, Michael Tarwater, and the Charlotte-

Mecklenburg Hospital Authority (“CMHA”). See Haggins v. Phillips et al.,

3:13-cv-00050-MOC-DSC. The Defendants again removed the action to this

Court. See id., Doc. 1. In March 2013, Judge Cogburn dismissed the

Plaintiff’s action and entered a pre-filing injunction prohibiting the Plaintiff

from filing any action “against CMHA, or any agent, employee or assignee of

CMHA, without first obtaining leave of this court.” See id., Doc. 10 at 5.

      Since Judge Cogburn entered the pre-filing injunction with respect to

any actions against CMHA, the Plaintiff has persisted in filing multiple

lawsuits in this Court against various entities, asserting vague and often

nonsensical allegations.    All of these actions have been dismissed as

frivolous and for failing to state a claim upon which relief can be granted, and

in numerous instances, the Plaintiff has been warned that continued frivolous

filings would result in the imposition of a pre-filing review system. See

Haggins v. Nemanic, 3:19-cv-00682-RJC-DSC; Haggins v. Bornhill, 3:20-cv-

00176-MOC-DSC; Haggins v. American Sweepstakes Network, 3:20-cv-
                                       4



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 4 of 11
177-GCM; Haggins v. Portal, 3:20-cv-00178-FDW-DSC; Haggins v. Centers

for Medicare and Medicaid Services, 3:20-cv-00179-FDW-DCK; Haggins v.

Marks, 3:20-cv-00180-MOC-DSC; Haggins v. Bank of America, 3:20-cv-

00181-RJC; Haggins v. NC Child Support Services, 3:20-cv-00183-FDW-

DCK; Haggins v. White, 3:20-cv-00184-FDW-DSC; Haggins v. Central

Piedmont Community College, 3:20-cv-00185-GCM; Haggins v. LNU, 3:20-

cv-00375-RJC-DCK (pre-filing injunction warning given); Haggins v. LNU,

3:20-cv-00376-RJC-DCK (pre-filing injunction warning given); Haggins v.

Consumer Protection, 3:20-cv-377-FDW-DCK (pre-filing injunction warning

given); Haggins v. Nemanic, 3:20-cv-00378-MOC-DSC; Haggins v. Charlotte

Transportation    Center,   3:20-cv-00379-RJC-DCK       (pre-filing   injunction

warning given).

      The Plaintiff currently has four civil actions pending before this Court:

Haggins v. White, 3:21-cv-00337-RJC-DCK; Haggins v. Bank of America,

3:21-cv-00338-RJC-DSC; Haggins v. US EEOC, 3:21-cv-00339-FDW-DCK;

and Haggins v. Graham, 3:21-cv-00340-MR. The last of these actions,

Haggins v. Graham, is assigned to the undersigned, and it is the Complaint

filed in that action which the Court will now review.




                                       5



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 5 of 11
III.   DISCUSSION

       A.   Application to Proceed with Prepaying Fees or Costs

       The Plaintiff moves to proceed in this action without the prepayment of

fees or costs. [Doc. 2]. Upon review of the Plaintiff’s Application, the Court

finds that she is unable to make prepayment of the required fees and costs.

Accordingly, the Application will be granted.

       B.   § 1915 Review of Complaint

       In her Complaint, the Plaintiff does not identify any particular legal

claims. Under the section “Basis for Jurisdiction,” she indicates that she is

suing federal officials for violation of her constitutional rights. [See Doc. 1 at

3].    However, in the section where she is asked to identify which

constitutional rights that she claims have been violated, the Plaintiff states:

“Both of them federal & state” and “Everything they took and more.” [Id.].

The Plaintiff then makes a series of vague, nonsensical allegations against

Judge Graham C. Mullen (erroneously identified as “Judge Mullen C.

Graham”) and attorneys Tim Underwood, Jeff White, Kelvin Parsley, and

Dennis Philip. While largely indecipherable, it appears that the Plaintiff’s

allegations pertain to certain events which transpired with respect to her

2009 case against Carolinas Medical Center/Mercy Hospital. [Id. at 4-5]. For

damages, she seeks an award of $999 billion. [Id. at 5].
                                        6



         Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 6 of 11
      The Plaintiff’s Complaint is subject to dismissal on several grounds.

As noted, the Plaintiff does not assert any specific legal claims, and thus it is

unclear what is the alleged basis for jurisdiction. Assuming that the Plaintiff

is attempting to assert a federal civil rights action, either under 42 U.S.C. §

1983 or Bivens,1 her claims are frivolous. As a federal judge, Judge Mullen

has absolute immunity from a suit for money damages arising out of his

judicial acts. Pierson v. Ray, 386 U.S. 547, 553-54 (1967). As for the other

named defendants, there is no plausible allegation made in the Complaint

that they are state actors or that they have a sufficiently close relationship

with government actors such that the Court could conclude that they are

engaged in the government’s actions. See DeBauche v. Trani, 191 F.3d

499, 506-07 (4th Cir. 1999). In any event, the Plaintiff’s allegations are so

vague and nonsensical that the Court cannot discern any plausible legal

claim that could possibly be stated against these Defendants. For all these

reasons, the Court concludes that the Plaintiff’s Complaint is subject to

dismissal as frivolous and for failing to state a claim upon relief can be

granted.    The Court further concludes that affording the Plaintiff an

opportunity to amend her Complaint would be futile, as the Plaintiff has


1 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971).
                                       7



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 7 of 11
repeatedly filed actions against these same Defendants asserting similarly

vague and nonsensical allegations.

      When a Court determines upon a § 1915(e) review that a complaint is

factually or legally baseless, the Court must dismiss the case. See Neitzke,

490 U.S. at 328; White, 886 F.2d at 724. It is the intent of Congress that

such dismissals occur prior to service of the complaint on defendants.

Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996). As such, the Court

will dismiss this civil action.

      C.     Pre-Filing Review System

      The Plaintiff is already subject to a pre-filing injunction with respect to

any actions against the Charlotte-Mecklenburg Hospital Authority.           See

Haggins v. Phillips et al., 3:13-cv-00050-MOC-DSC, Doc. 10. The Plaintiff

also has been warned repeatedly in other civil actions that future frivolous

filings would result in the imposition of a pre-filing review system. See

Haggins v. LNU, 3:20-cv-00375-RJC-DCK; Haggins v. LNU, 3:20-cv-00376-

RJC-DCK; Haggins v. Consumer Protection, 3:20-cv-377-FDW-DCK;

Haggins v. Nemanic, 3:20-cv-00378-MOC-DSC; Haggins v. Charlotte

Transportation Center, 3:20-cv-00379-RJC-DCK.

      A pre-filing review system is not a sanction which is imposed lightly.

The Court “should not in any way limit a litigant’s access to the courts absent
                                       8



         Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 8 of 11
exigent circumstances, such as a litigant’s continuous abuse of the judicial

process by filing meritless and repetitive actions.” Cromer v. Kraft Foods N.

Am., Inc., 390 F.3d 812, 818 (4th Cir. 2004) (internal quotation marks and

citation omitted). In determining whether to impose a limitation on a litigant’s

access to the courts, the following factors should be considered: “(1) the

party’s history of litigation, in particular whether he has filed vexatious,

harassing, or duplicative lawsuits; (2) whether the party had a good faith

basis for pursuing the litigation, or simply intended to harass; (3) the extent

of the burden on the courts and other parties resulting from the party’s filings;

and (4) the adequacy of alternative sanctions.” Id. “Ultimately, the question

the court must answer is whether a litigant who has a history of vexatious

litigation is likely to continue to abuse the judicial process and harass other

parties.” Vandyke v. Francis, No. 1:12-CV-128-RJC, 2012 WL 2576746, at

*2 (W.D.N.C. July 3, 2012) (quoting Black v. New Jersey, No. 7:10-CV-57-F,

2011 WL 102727, at *1 (E.D.N.C. Jan. 11, 2011)).

      Applying these factors to the present case, the Court concludes that

the imposition of a pre-filing review is warranted. As noted above, the

Plaintiff has filed numerous frivolous actions in this Court. Despite multiple

Orders clearly explaining the baselessness of the Plaintiff’s filings and

warning her of possible sanctions, the Plaintiff continues to file her meritless
                                       9



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 9 of 11
pleadings. These filings are burdensome on the Court, as they have caused

the Court to expend considerable time and resources in addressing them. In

light of these circumstances, the Court concludes that the Plaintiff will

continue her abusive behavior if she is not subjected to a pre-filing review

system.

      Before imposing a pre-filing limitation, the Court must offer a litigant

the opportunity to explain why the Court should not impose such a pre-filing

review system upon all future filings from her. See Vandyke, 2012 WL

2576746, at *3. In the event that the Plaintiff fails to articulate a reason why

such a system should not be imposed, the Court will enter an Order directing

that all documents submitted by the Plaintiff in the future will be pre-screened

by the Court for content. Any proposed filings that are not made in good faith

or which lack substance or merit will be returned to the Plaintiff without further

explanation. Such a review system “will allow Plaintiff to have access to the

Courts for [her] legitimate concerns, but will prevent [her] from usurping the

Court’s resources with [her] baseless submissions.” Id. at *3.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiff shall file a single document, not to exceed

more than three (3) pages, succinctly explaining why she believes the Court

should not impose the above-described pre-filing review system. The
                                       10



        Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 10 of 11
Plaintiff is expressly warned that her failure to fully comply with this

directive will result in the Court’s imposition of the subject pre-filing

review system.

     IT IS SO ORDERED.
                          Signed: July 26, 2021




                                        11



       Case 3:21-cv-00340-MR Document 3 Filed 07/26/21 Page 11 of 11
